Case 19-11509-JTD Doc43 Filed 07/09/19 Page 1 of 58

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
)
In re: ) Chapter 11
)
RUI HOLDING CORP., et al., ' ) Case No. 19-11509 (1D)
)
Debtors. ) Goint Administration Requested)
)
) Related to Docket No. 5

 

INTERIM ORDER (1D) AUTHORIZING POSTPETITION FINANCING,
(Il) AUTHORIZING USE OF CASH COLLATERAL, (IID GRANTING LIENS AND
PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
(IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING AUTOMATIC STAY,
€VI) SCHEDULING A FINAL HEARING, AND (VID GRANTING RELATED RELIEF

 

Upon the motion, dated July 7, 2019 (the “DIP Motion”) of Restaurants Unlimited, Inc.
(“Restaurants Unlimited”), Restaurants Unlimited Texas, Inc., and RU Corp. (collectively, the
“Borrowers”)” and. RUI Holding Corp. (“Guarantor”), each as a debtor and debtor in possession
(collectively, the “Debtors”) in the above-captioned Chapter 11 cases (collectively, the “Cases”),
seeking entry of an order (this “Interim Order”) and a Final Order (defined herein) pursuant to
sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and
9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2
of the Local Rules for the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), inter alia:

 

' Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’

respective federal tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259);
Restaurants Unlimited, Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and
mailing address is: 411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the
following names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.

Capitalized terms used but not defined herein shall have the meanings given to them in the DIP
Motion or the DIP Agreement, as applicable.

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 2 of 58

(i) authorizing the Debtors to obtain senior secured postpetition
financing on a superpriority basis consisting of a senior secured superpriority term loan facility
in the aggregate principal amount of $10,000,000 (the “DIP Facility,” and the loans under the
DIP Facility, the “DIP Loans”) pursuant to the terms and conditions of that certain Debtor-in-
Possession Credit Agreement (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “DIP Agreement”), by and among the Borrowers, the
Guarantor, Fortress Credit Co LLC, as agent (in such capacity, the “DIP Agent’), for and on -
behalf of the lenders party thereto from time to time (collectively, the “DIP Lenders”), and the
DIP Lenders, substantially in the form of Exhibit B, attached to the DIP Motion;

(ii) | authorizing the Debtors to execute and deliver the DIP Agreement,
the other Loan Documents (as defined in the DIP Agreement) and any other agreements and
documents related thereto (collectively with the DIP Agreement and the Loan Documents, the
“DIP Documents”) and to perform such other acts as may be necessary or desirable in
connection with the DIP Decuments;

(iii) | granting the DIP Facility and all obligations owing thereunder and
under the DIP Documents to the DIP Agent and DIP Lenders and all other “Obligations” as
described in the DIP Agreement (collectively, the “DIP Obligations”) allowed superpriority
administrative expense claim status in each of the Cases and any Successor Cases (as defined
herein);

(iv) granting to the DIP Agent, for the benefit of the DIP Lenders and
the other Secured Parties (as defined in the DIP Agreement) (the “DIP Secured Parties”),

automatically perfected security interests in and liens on all of the DIP Collateral (as defined

herein), including, without limitation, all property constituting “Cash Collateral” as defined in

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 3 of 58

section 363(a) of the Bankruptcy Code, which liens shall be subject to the priorities set forth
herein;

(v) authorizing the Debtors to pay the principal, interest (if
applicable), fees, expenses and other amounts payable under the DIP Documents as such become
due, including, without limitation, continuing commitment fees, closing fees, audit fees,
appraisal fees, monitoring fees, liquidator fees, structuring fees, administrative agent’s fees, the
reasonable fees and disbursements of the DIP Agent’s and DIP Lenders’ attorneys, advisors,
accountants and other consultants, all as provided in, and in accordance with, the DIP
Documents;

(vi) authorizing the Debtors to use the proceeds of the DIP Facility in
accordance with the Budget (as defined below);

(vii) authorizing the Debtors to use the Prepetition Collateral, including
the Cash Collateral (as defined below) of the Prepetition Secured Parties under the Prepetition
Loan Documents, and providing adequate protection to the Prepetition Secured Parties for any
diminution in value of their respective interests in the Prepetition Collateral, including the Cash
Collateral;

(viii) subject to entry of the Final Order, authorizing the Debtors to
waive and be prohibited from asserting any surcharge claim subject to entry of a Final Order,
under section 506(c) of the Bankruptcy Code or otherwise, for any costs and expenses incurred
in connection with the preservation, protection or enhancement of, or realization by the DIP

Lenders or the Prepetition Secured Parties upon the DIP Collateral or the Prepetition Collateral

(as applicable);

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 4 of 58

(ix) subject to entry of the Final Order, authorizing not subjecting the
DIP Lenders or the Prepetition Secured Parties to the equitable doctrine of “marshaling” or any
other similar doctrine with respect to the DIP Collateral or the Prepetition Collateral (as
applicable); and authorizing the Prepetition Secured Parties to be entitled to all of the rights and
benefits of section 552(b) of the Bankruptcy Code, and for the “equities of the case” exception
under section 552(b) to not apply to the Prepetition Secured Parties with respect to proceeds,
products, offspring, or profits of any of the Prepetition Collateral;

(x) modifying the automatic stay imposed by section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of
the DIP Documents and this Interim Order; and

(xi) | scheduling a final hearing (the “Final Hearing”) to consider entry
of a Final Order granting the relief requested in the DIP Motion on a final basis and approving
the form of notice with respect to the Final Hearing.

The Court having considered the DIP Motion, the exhibits attached thereto, the
Declaration of David Bagley, Chief Restructuring Officer of the Debtors, in Support of Chapter
Il Petitions and First Day Motions {Docket No. 17] (the “First Day Declaration”), the
Declaration of David Bagley, Chief Restructuring Officer of the Debtors, in Support of the
Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (II)
Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a

Final Hearing, and (VII) Granting Related Relief [Docket No. 6] (the “Bagley Declaration”),

and the evidence submitted and argument made at the interim hearing held on July 9, 2019 (the

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 5of 58

“Interim Hearing”); and notice of the Interim Hearing having been given in accordance with
Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the Interim
Hearing having been held and concluded; and all objections, if any, to the interim relief
requested in the DIP Motion having been withdrawn, resolved or overruled by the Court; and it
appearing that approval of the interim relief requested in the DIP Motion is necessary to avoid
immediate and irreparable harm to the Debtors and their estates pending the Final Hearing, and
otherwise is fair and reasonable and in the best interests of the Debtors, their estates and all
parties-in-interest, and is essential for the continued operation of the Debtors’ businesses and the
preservation of the value of the Debtors’ assets; and it appearing that the Debtors’ entry into the
DIP Agreement is a sound and prudent exercise of the Debtors’ business judgment; and after due
deliberation and consideration, and good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE
COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF
LAW:

A. Petition Date. On July 7, 2019 (the “Petition Date”), each of the Debtors
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United
States Bankruptcy Court for the District of Delaware (the “Court”).

B. Debtors in Possession. The Debtors have continued in the management

and operation of their businesses and properties as debtors in possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.

 

* The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
Jaw pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 6 of 58

C. Jurisdiction and Venue. This Court has jurisdiction over the Cases, the
DIP Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.
Venue for the Cases and proceedings on the DIP Motion is proper before this Court pursuant to
28 U.S.C. §§ 1408 and 1409.

D. Committee Formation. As of the date hereof, the United States Trustee
for the District of Delaware (the “U.S. Trustee”) has not yet appointed an official committee of
unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (a
“Creditors’ Committee”).

E. Notice. Proper, timely, adequate, and sufficient notice of the DIP Motion
has been provided under the circumstances and in accordance with the Bankruptcy Code, the
Bankruptcy Rules, and the Local Rules.

F, Debtors’ Stipulations. Subject to and without prejudice to the rights of
parties-in-interest as set forth in paragraph 43 herein, the Debtors, on their behalf and on behalf
of their estates, admit, stipulate, acknowledge, and agree as follows (paragraphs F(i) through
F(vii) below are referred to herein, collectively, as the “Debtors’ Stipulations”):

(i) Prepetition Credit Facility. The Prepetition Lenders (as defined
below) extended a first priority senior secured revolving credit and term loan facility (the
“Prepetition Facility”), pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of July 31, 2013 (as amended, restated, amended and restated, waived, supplemented, or

otherwise modified from time to time, the “Prepetition Credit Agreement,” and together with the

 

other Loan Documents (as defined in the Prepetition Credit Agreement), the “Prepetition Loan

Documents”), among the Borrowers, as borrowers, Fortress Credit Co LLC, as agent (the

“Prepetition Agent”), and the lenders party thereto from time to time (the “Prepetition Lenders”

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 7 of 58

and collectively with the Prepetition Agent and any other holders of Prepetition Secured
Obligations (as defined below), the “Prepetition Secured Parties”). As of the Petition Date, the
Debtors are unconditionally jointly and severally indebted to the Prepetition Secured Parties
pursuant to the Prepetition Loan Documents, without objection, defense, counterclaim, or offset
of any kind, in respect of loans in the aggregate outstanding principal amount not less than
$37,741,726.63 plus accrued and unpaid interest with respect thereto of $1,703,030.79 as of June
30, 2019, and any additional fees, costs, expenses (including any attorneys’, financial advisors’,
and other professionals’ fees and expenses), premiums (if any), reimbursement obligations,
indemnification obligations, contingent obligations, and all other charges of whatever nature,
whether or not contingent, whenever arising, due, or owing, and all other Obligations (as defined
in the Prepetition Credit Agreement) owing under or in connection with the Prepetition Loan
Documents (collectively, the “Prepetition Secured Obligations”).

(ii) | Prepetition Secured Party Liens and Collateral. As more fully set
forth in the Prepetition Loan Documents, prior to the Petition Date, the Borrowers and Guarantor
granted to the Prepetition Agent, for the benefit of the Prepetition Secured Parties, valid, binding,
perfected and enforceable first priority liens on, and security interests in, the Prepetition
Collateral (as defined in the DIP Agreement) (the “Prepetition Secured Party Liens”) subject
only to certain exclusions as set forth in the Prepetition Loan Documents.

(iii) | Prepetition Guaranty. Pursuant to the Prepetition Loan
Documents, the Guarantor has delivered to the Prepetition Agent an unconditional joint and

several guaranty of the Prepetition Secured Obligations, which guaranty is secured by the

Prepetition Secured Party Liens.

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 8 of 58

(iv) Validity, Perfection and Priority of Prepetition Secured Party
Liens and Prepetition Secured Obligations. Subject to the challenge rights of parties in interest
as set forth in paragraph 43 below, each of the Debtors acknowledges, represents, admits,
stipulates and agrees that: (a) as of the Petition Date, the Prepetition Secured Party Liens were
legal, valid, binding, enforceable, non-avoidable, and properly perfected liens on and security
interests in the Prepetition Collateral; (b) as of the Petition Date, and except as expressly
permitted under the Prepetition Loan Documents, the Prepetition Secured Party Liens were
senior in priority over any and all other liens on, and security interests in, the Prepetition
Collateral; (c) the Prepetition Secured Obligations constitute legal, valid, binding, enforceable
and non-avoidable obligations of the Debtors; (d) no offsets, challenges, objections, defenses,
claims, or counterclaims of any kind or nature to any of the Prepetition Secured Party Liens or
Prepetition Secured Obligations exist, and no portion of the Prepetition Secured Party Liens or
Prepetition Secured Obligations is subject to any challenge or defense including, without
limitation, impairment, set off, right of recoupment, avoidance, attachment, disallowance,
disgorgement, reduction, recharacterization, recovery, subordination (whether equitable,
contractual or otherwise), counterclaims, or cross-claims, pursuant to the Bankruptcy Code or
applicable nonbankruptcy law; and (e) the Debtors and their estates have no (and to the Debtors’
knowledge, no other party or entity has any) claims, objections, challenges, causes of actions,
and/or choses in action, including, without limitation, “lender liability” causes of action or
avoidance claims under chapter 5 of the Bankruptcy Code, whether arising under applicable state
law or federal law (including, without limitation, any recharacterization, subordination,

avoidance, disgorgement, recovery or other claims arising under or pursuant to sections 105,

510, or 542 through 553 of the Bankruptcy Code), against the Prepetition Secured Parties or any

 

 
Case 19-11509-JTD Doc43 Filed 07/09/19 Page 9 of 58

of their respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and
employees arising out of, based upon, or related to the Prepetition Loan Documents, the
Prepetition Secured Obligations, or the Prepetition Secured Party Liens. As of the Petition Date,
the Debtors are not aware of any liens or security interests over the Prepetition Collateral having
priority over the Prepetition Secured Party Liens, except as expressly permitted under the
Prepetition Loan Documents (solely to the extent such permitted liens were valid, properly
perfected, non-avoidable, and senior in priority to the Prepetition Secured Party Liens as of the
Petition Date, the “Permitted Prior Liens”).* The Prepetition Secured Party Liens were granted
to or for the benefit of the Prepetition Secured Parties for fair consideration and reasonably
equivalent value, and were granted contemporaneously with, or covenanted to be provided as
inducement for, the making of the loans and/or commitments and other financial
accommodations secured thereby. The right of a seller of goods to reclaim goods under section
546(c) of the Bankruptcy Code is not a Permitted Prior Lien.

(v) | Indemnity. The Prepetition Secured Parties, the DIP Agent and the
DIP Lenders have acted in good faith, and without negligence, misconduct or violation of public
policy or law, in respect of all actions taken by them in connection with or related in any way to
negotiating, implementing, documenting or obtaining requisite approvals of the DIP Facility and
the use of Cash Collateral, including in respect of the granting of the DIP Liens and the Adequate
Protection Liens (as defined below), and any of the other rights, remedies, privileges, benefits
and protections granted hereunder, any challenges or objections to the DIP Facility or the use of

Prepetition Collateral (including Cash Collateral), and all documents related to and all

 

* Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Lien is
valid, senior, enforceable, prior, perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any
party-in-interest, including, but not limited to the Debtors, the DIP Agent, the Prepetition Agent, the Prepetition
Lenders, or a Creditors’ Committee (if appointed), to challenge the validity, priority, enforceability, seniority,
avoidability, perfection or extent of any alleged Permitted Prior Lien and/or security interests.

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 10 of 58

transactions contemplated by the foregoing, or hereunder. Accordingly, the Prepetition Secured
Parties, the DIP Agent, the DIP Lenders and the other DIP Secured Parties shall be and hereby
are indemnified and held harmless by the Debtors in respect of any claim or liability incurred in
respect thereof or in any way related thereto, except as otherwise expressly provided under the
DIP Documents. No exception or defense in contract, law or equity exists as to any obligation
set forth, as the case may be, in this paragraph F(v), in the Prepetition Loan Documents or in the
DIP Documents, to indemnify and/or hold harmless the Prepetition Secured Parties, the DIP
Agent, the DIP Lenders or the other DIP Secured Parties, as the case may be, and any such
defenses are hereby waived.

(vi) No Control. None of the Prepetition Secured Parties, DIP Agent,
and the DIP Lenders are control persons or insiders of the Debtors or any of their affiliates by
virtue of any of the actions taken with respect to, in connection with, related to, or arising from
this Interim Order, the DIP Facility, the DIP Documents and/or the Prepetition Loan Documents.

(vii) Release. The Debtors, on behalf of themselves and their respective
estates, forever and irrevocably release, discharge and acquit the current and former Prepetition
Secured Parties, the DIP Agent, and all current and future DIP Lenders and other DIP Secured
Parties, and each of their respective former, current and future officers, employees, directors,
agents, representatives, owners, members, partners, financial and other advisors and consultants,
legal advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and
predecessors and successors in interest and assigns (each, a “Releasee” and collectively, the
“Releasees”) of and from any and all claims, demands, liabilities, responsibilities, disputes,
remedies, causes of action, indebtedness and obligations, rights, assertions, allegations, actions,

suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or

10

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 11 of 58

judgments of every type, whether known, unknown, asserted, unasserted, suspected,
unsuspected, accrued, unaccrued, fixed, contingent, pending or threatened including, without
limitation, all legal and equitable theories of recovery, arising under common law, statute or
regulation or by contract, of every nature and description, arising out of, in connection with, or
relating to this Interim Order, the DIP Facility, the DIP Documents, the Prepetition Credit
Facility, the Prepetition Loan Documents and/or the transactions contemplated hereunder or
thereunder including, without limitation, (x) any so-called “lender liability” or equitable
subordination or recharacterization claims or defenses, (y) any and all claims and causes of
action arising under the Bankruptcy Code or applicable non-bankruptcy law, and (z) any and all
claims and causes of action with respect to the validity, priority, perfection or avoidability of the
liens or claims of the Prepetition Secured Parties, the DIP Agent and/or the DIP Lenders. The
Debtors further waive and release any defense, right of counterclaim, right of set-off, right of
recoupment or deduction to the payment of the Prepetition Secured Obligations and the DIP
Obligations which the Debtors may have now or may claim to have against the Releasees, arising
out of, connected with or relating to any and all acts, omissions or events occurring prior to this
Court entering this Interim Order.

G. Cash Collateral. Any and all of the Debtors’ cash, including cash and
other amounts on deposit or maintained in any account or accounts by the Debtors, and any
amounts generated by the collection of accounts receivable or other disposition of the Prepetition
Collateral existing as of the Petition Date, and the proceeds of any of the foregoing, is the
Prepetition Secured Parties’ cash collateral within the meaning of section 363(a) of the

Bankruptcy Code (the “Cash Collateral’).

1]

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 12 of 58

H. Findings Regarding Corporate Authority. Each Debtor has all requisite

corporate power and authority to execute and deliver the DIP Documents to which it is a party
and to perform its obligations thereunder.
I. Findings Regarding Postpetition Financing.

(i) Request for Postpetition Financing. The Debtors seek authority to
(a) enter into the DIP Facility on the terms described herein and in the DIP Documents, and (b)
use Cash Collateral on the terms described herein to administer their Cases and fund their
operations. At the Final Hearing, the Debtors will seek final approval of the proposed
postpetition financing and use of Cash Collateral arrangements pursuant to a proposed final order
(the “Final Order”), which shall be in form and substance acceptable to the DIP Agent and the
Required Lenders. Notice of the Final Hearing and Final Order will be provided in accordance
with this Interim Order.

(ii) | Priming of the Prepetition Secured Party Liens. The priming of the
Prepetition Secured Party Liens by the DIP Liens under section 364(d) of the Bankruptcy Code,
as contemplated by the DIP Facility and this Interim Order, will enable the Debtors to obtain the
DIP Facility and to continue to operate their businesses to the benefit of their estates and
creditors. The Prepetition Agent consents to such priming liens on behalf of the Prepetition
Secured Parties, which shall receive adequate protection as set forth in this Interim Order
pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for any diminution in value
(“Diminution_in Value”) of each of their respective interests in the Prepetition Collateral
(including Cash Collateral).

(iii) Need for Postpetition Financing and Use of Cash Collateral. The

Debtors have an immediate and critical need to use Cash Collateral on an interim basis and to

12

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 13 of 58

obtain credit on an interim basis pursuant to the DIP Facility in order to, among other things,
enable the orderly continuation of their operations and to administer and preserve the value of
their estates. The ability of the Debtors to maintain business relationships with their vendors,
suppliers and customers, to. pay their employees and otherwise finance their operations requires
the availability of working capital from the DIP Facility and the use of Cash Collateral, the
absence of either of which would immediately and irreparably harm the Debtors, their estates,
and parties-in-interest. The Debtors do not have sufficient available sources of working capital
and financing to operate their businesses or maintain their properties in the ordinary course of
business without the DIP Facility and authorized use of Cash Collateral.

(iv) No Credit Available on More Favorable Terms. Given their current
financial condition, financing arrangements, and capital structure, the Debtors have been and
continue to be unable to obtain financing from sources other than the DIP Lenders on terms more
favorable than. the DIP Facility. The Debtors are unable to obtain unsecured credit allowable
under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Debtors have
also been unable to obtain: (a) unsecured credit having priority over that of administrative
expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b)
credit secured solely by a lien on property of the Debtors and their estates that is not otherwise
subject to a lien; or (c) credit secured solely by a junior lien on property of the Debtors and their
estates that is subject to a lien. Financing on a postpetition basis is not otherwise available
without granting the DIP Agent (for the benefit of the DIP Secured Parties) the DIP Liens, the
DIP Superpriority Claim and other protections on the terms set forth herein.

(v) Use of Proceeds of the DIP Facility. As a condition to entry into

the DIP Agreement, the extension of credit under the DIP Facility and the authorization to use

13

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 14 of 58

Cash Collateral, the DIP Agent, the DIP Lenders and the Prepetition Secured Parties require, and
the Debtors have agreed, that proceeds of the DIP Facility shall be used, in each case in a manner
consistent with the terms and conditions of this Interim Order and the DIP Documents and in
accordance with the budget (as the same may be modified from time to time consistent with the
terms of this Interim Order and the DIP Documents and subject to such variances as permitted in
the DIP Agreement, and as set forth in paragraph 20 hereof, the “Budget”),° solely for: (a)
working capital, (b) other general corporate purposes of the Borrowers (as defined in the DIP
Agreement); (c) permitted payment of costs of administration of the Cases; (d) payment of the
Adequate Protection Fees; and (e) payment of such other prepetition obligations as the DIP
Agent and DIP Lenders shall agree or the Court shall approve.

(vi) | Application of Proceeds of DIP Collateral. As a condition to entry
into the DIP Agreement, the extension of credit under the DIP Facility and authorization to use
Cash Collateral, the Debtors, the DIP Agent, the DIP Lenders and the Prepetition Agent on
behalf of the Prepetition Secured Parties have agreed that as of and commencing on the date of
the Interim Hearing, the Debtors shall apply the proceeds of DIP Collateral in accordance with
this Interim Order.

J. Adequate Protection. The Prepetition Agent on behalf of the Prepetition
Secured Parties has negotiated in good faith regarding the Debtors’ use of the Prepetition
Collateral (including the Cash Collateral) to fund the administration of the Debtors’ estates and
continued operation of their businesses, in accordance with the terms hereof. The Prepetition
Agent on behalf of the Prepetition Secured Parties has agreed to permit the Debtors to use the
Prepetition Collateral, including the Cash Collateral, in accordance with the terms and conditions

set forth herein, including the protections afforded parties acting in “good faith” under section

 

> A copy of the Budget is attached hereto as Exhibit 1.

 

14

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 15 of 58

363(m) of the Bankruptcy Code. The Prepetition Secured Parties are entitled to the adequate
protection as and to the extent of any Diminution in Value of their respective interests in the
Prepetition Collateral. Based on the DIP Motion and on the record presented to the Court at the
Interim Hearing, the terms of the proposed adequate protection arrangements and of the use of
the Prepetition Collateral (including the Cash Collateral) are fair and reasonable, reflect the
Debtors’ prudent exercise of business judgment and constitute reasonably equivalent value and
fair consideration for the Prepetition Agent’s consent to the use of the Prepetition Collateral
(including Cash Collateral); provided, that nothing in this Interim Order or the other DIP Loan
Documents shall (x) be construed as a consent or admission by any Prepetition Secured Party
that it would be adequately protected in the event debtor in possession financing is provided by a
third party (i.e., other than the DIP Lenders) or a consent to the terms of any other such
financing, including the consent to any lien encumbering the Prepetition Collateral (whether
senior or junior) or to the use of Cash Collateral (except under the terms-hereof), or (y) prejudice,
limit or otherwise impair the rights of the Prepetition Agent (for the benefit of the Prepetition
Secured Parties) to seek new, different or additional adequate protection under any
circumstances. Pursuant to sections 361, 363, 364 and 507(b) of the Bankruptcy Code, as
adequate protection, the Prepetition Secured Parties, as applicable, will receive adequate
protection liens and superpriority claims, as more fully set forth herein.

K. Sections 506(c) and 552(b). In light of (i) the DIP Agent’s and DIP
Lenders’ agreement to subordinate their liens and superpriority claims, as applicable, to the
Carve Out; and (ii) the Prepetition Secured Parties’ agreement that their liens shall be
subordinate to the Carve Out, the DIP Liens (to the extent provided herein) and the DIP

Superpriority Claims (as defined below), subject to entry of a Final Order, the DIP Agent, the

15

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 16 of 58

DIP Lenders and the Prepetition Secured Parties are each entitled to (a) a waiver of any “equities
of the case” exception under section 552(b) of the Bankruptcy Code, and (b) a waiver of the
provisions of section 506(c) of the Bankruptcy Code.
L. Good Faith of the DIP Agent and DIP Lenders.

(i) Willingness to Provide Financing. The DIP Lenders have indicated
a willingness to provide financing to the Debtors subject to: (a) entry of this Interim Order and
the Final Order; (b) approval of the terms and conditions of the DIP Facility and authorization to
execute and deliver the DIP Documents; (c) satisfaction of the closing conditions set forth in the
DIP Documents; and (d) findings by this Court that the DIP Financing is essential to the Debtors’
estates, that the DIP Agent and DIP Lenders are extending credit to the Debtors pursuant to the
DIP Documents in good faith, and that the DIP Agent’s and DIP Lenders’ claims, superpriority
claims, security interests and liens and other protections granted pursuant to this Interim Order
and the DIP Documents will have the protections provided by section 364(e) of the Bankruptcy
Code.

(ii) Business Judgment and Good Faith Pursuant to Section 364(e).
The terms and conditions of the DIP Facility and the DIP Documents, and the fees paid and to be
paid thereunder, are fair, reasonable, and the best available to the Debtors under the
circumstances, are ordinary and appropriate for secured financing to debtors in possession,
reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,
and are supported by reasonably equivalent value and consideration. The terms and conditions
of the DIP Facility and the use of Cash Collateral were negotiated in good faith and at arms’
length among the Debtors, DIP Agent and the DIP Lenders, with the assistance and counsel of

their respective advisors. Use of Cash Collateral and credit to be extended under the DIP

16

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 17 of 58

Facility shall be deemed to have been allowed, advanced, made, or extended in good faith by the
DIP Agent and the DIP Lenders within the meaning of section 364(e) of the Bankruptcy Code.

M. Immediate Entry. Sufficient cause exists for immediate entry of this
Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

N. Interim Hearing. Notice of the Interim Hearing and the relief requested
in the DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail,
overnight courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee,
(ii) those entities or individuals included on the Debtors’ list of [30] largest unsecured creditors
on a consolidated basis, (iii) counsel to the Prepetition Agent and DIP Agent and counsel to
NXT; and (iv) all other parties entitled to notice under the Local Rules. The Debtors have made
reasonable efforts to afford the best notice possible under the circumstances.

Based upon the foregoing findings and conclusions, the DIP Motion and the record
before the Court with respect to the DIP Motion, and after due consideration and good and
sufficient cause appearing therefor,

IT IS HEREBY ORDERED that:

1. Interim Financing Approved. The DIP Motion is granted as set forth
herein on an interim basis, the Interim Financing (as defined herein) is authorized and approved,
and the use of Cash Collateral on an interim basis is authorized, subject to the terms and
conditions set forth in this Interim Order. All objections to this Interim Order to the extent not

withdrawn, waived, settled or resolved are hereby denied and overruled.

DIP Facility Authorization

2. Authorization of the DIP Financing. The Interim Financing is hereby
approved. The Debtors are expressly and immediately authorized and empowered to execute and

deliver the DIP Documents, and to incur and to perform the DIP Obligations in accordance with,

17

 

 
 

Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 18 of 58

and subject to, the terms of this Interim Order and the DIP Documents, and to deliver all
instruments, certificates, agreements, and documents which may be required or necessary for the
performance by the Debtors under the DIP Facility and the creation and perfection of the DIP
Liens (as defined herein) described in and provided for by this Interim Order and the DIP
Documents, including, without limitation, the Guarantor providing its joint and several
unconditional guarantee of all of the DIP Obligations. The Debtors are hereby authorized to pay,
in accordance with this Interim Order, the principal, interest (including PIK interest), fees,
expenses and other amounts described in the DIP Documents and all other documents
comprising the DIP Facility as such become due and without need to obtain further Court
approval, including, without limitation, closing fees, unused facility fees, continuing
commitment fees, servicing fees, audit fees, appraisal fees, monitoring fees, liquidator fees,
structuring fees, and administrative agent’s fees, whether or not such fees arose before or after
the Petition Date, and whether or not the transactions contemplated hereby are consummated, to
implement all applicable reserves and to take any other actions that may be necessary or
appropriate, all to the extent provided in this Interim Order or the DIP Documents. All
collections and proceeds, whether from ordinary course collections, asset sales, debt or equity
issuances, insurance recoveries, condemnations or otherwise, will be deposited and applied as
required by this Interim Order and the DIP Documents. Upon execution and delivery, the DIP
Documents shall represent valid and binding obligations of the Debtors, enforceable against each
of the Debtors and their estates in accordance with their terms.

3. Authorization to Borrow. In order to prevent immediate and irreparable
harm to the Debtors’ estates, from the entry of this Interim Order through and including the

earliest to occur of (i) entry of the Final Order or (ii) the Termination Declaration (as defined

18

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 19 of 58

below), and subject to the terms, conditions, limitations on availability and reserves set forth in
the DIP Documents and this Interim Order, the Debtors are hereby authorized to request
extensions of credit in the form of term loans up to an aggregate outstanding principal amount of

not greater than $3,250,000 at any one time outstanding under the DIP Facility (collectively, the

a

Interim Financing”).

4, DIP Obligations. The DIP Documents and this Interim Order shall
constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations, which
DIP Obligations shall be enforceable against the Debtors, their estates and any successors
thereto, including without limitation, any trustee appointed in the Cases, or in any case under
Chapter 7 of the Bankruptcy Code upon the conversion of any of the Cases, or in any other
proceedings superseding or related to any of the foregoing (collectively, the “Successor Cases”).
Upon entry of this Interim Order, the DIP Obligations will include all loans and any other
indebtedness or obligations, contingent or absolute, which may now or from time to time be
owing by any of the Debtors to the DIP Agent or any of the other DIP Secured Parties, under the
DIP Documents or this Interim Order, including, without limitation, all principal, accrued
interest, costs, fees, expenses, indemnifications, disbursements and all other amounts under the
DIP Documents and all other “Obligations” (as defined in the DIP Agreement). The Debtors
shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall be due
and payable, without notice or demand, and the use of Cash Collateral shall automatically cease
on the DIP Termination Date (as defined herein), except as expressly provided in paragraph 30
herein. No obligation, payment, transfer, or grant of collateral security hereunder or under the
DIP Documents (including any DIP Obligation or DIP Liens (as defined below), and including,

without prejudice to the rights of parties-in-interest as set forth in paragraph 43 herein, in

19

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 20 of 58

connection with any adequate protection provided to the Prepetition Secured Parties hereunder)
shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code or
under any applicable law (including, without limitation, under sections 502(d), 544, and 547 to
550 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any
avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether
equitable, contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge
under the Bankruptcy Code or any applicable law or regulation by any person or entity.

5. DIP Liens. In order to secure the DIP Obligations, effective immediately
upon entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2}, 364(c)(3), and 364(d)
of the Bankruptcy Code, the DIP Agent, for the benefit of the DIP Secured Parties, is hereby
granted, continuing, valid, binding, enforceable, non-avoidable, and automatically and properly
perfected postpetition security interests in and liens on (collectively, the “DIP Liens”) all real
and personal property, whether now existing or hereafter arising and wherever located, tangible
and intangible, of each of the Debtors and their respective estates (collectively, the “DIP
Collateral”), including: (a) all cash, cash equivalents, deposit accounts, securities accounts,
accounts and other receivables (including credit card receivables), chattel paper, contract rights,
inventory (wherever located), instruments, documents, securities (whether or not marketable)
and investment property (including all of the issued and outstanding capital stock of each of its
subsidiaries), hedge agreements, furniture, fixtures, equipment (including documents of title),
goods, franchise rights, trade names, trademarks, servicemarks, copyrights, patents, patent rights,
license rights, and other intellectual property, general intangibles, (including, for the avoidance

of doubt, payment intangibles), rights to the payment of money (including tax refunds and any

20

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 21 of 58

other extraordinary payments), supporting obligations, guarantees, letter of credit rights,
commercial tort claims, causes of action, and all substitutions, indemnification rights, all present
and future intercompany debt, books and records related to the foregoing, and accessions,
products, substitutions and proceeds of the foregoing, wherever located, including insurance or
other proceeds (and including, in any event, (x) the right to receive monies, proceeds, or other
consideration in connection with the sale, assignment, transfer or other disposition of any Liquor
License (as defined in the DIP Agreement) and (y) any amounts in the Trust Account after the
payment of all Allowed Professional Fees of Case Professionals); (b) all owned real property
interests and leased real property; (c) actions brought under section 549 of the Bankruptcy Code
to recover any post-petition transfer of DIP Collateral; (d) subject to entry of a Final Order, the
proceeds of any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or
applicable state law equivalents (other than actions brought pursuant to section 549 of the
Bankruptcy Code) (the “Avoidance Action Proceeds”); (e) subject to entry of a Final Order, the
Debtors’ rights under section 506(c) and 550 of the Bankruptcy Code and the proceeds thereof
(the “506(c) Rights”); and (f) all DIP Collateral that was not otherwise subject to valid,
perfected, enforceable, and unavoidable liens on the Petition Date (the “Unencumbered Assets”).
6. DIP Lien Priority.

(a) DIP Liens. The DIP Liens are valid, automatically perfected,
non-avoidable, senior in priority and superior to any security, mortgage, collateral interest, lien
or claim to any of the DIP Collateral, except that the DIP Liens shall be junior only to (i) the
Carve Out; and (ii) the Permitted Prior Liens. Other than as set forth herein or in the DIP
Documents, the DIP Liens shall not be made subject to or pari passu with any lien or security

interest heretofore or hereinafter granted in the Cases or any Successor Cases and shall be valid

21

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 22 of 58

and enforceable against any trustee appointed in the Cases or any Successor Cases, upon the
conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other
Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The DIP
Liens shall not be subject to section 510, 549 or 550 of the Bankruptcy Code. Subject to entry of
the Final Order, no lien or interest avoided and preserved for the benefit of the estate pursuant to
section 551 of the Bankruptcy Code shall be pari passu with or senior to the DIP Liens.

(b) — Prepetition Secured Party Liens. Upon entry of this Interim Order,
the Prepetition Secured Party Liens shall be senior in priority and superior to any security,
mortgage, collateral interest, lien or claim to any of the DIP Collateral, except that the
Prepetition Secured Party Liens shall be junior to: (i) the Carve Out; (ii) the Permitted Prior
Liens; and (iit) the DIP Liens.

7. DIP _Superpriority Claims. Upon entry of this Interim Order, the DIP
Agent and DIP Lenders are hereby granted, pursuant to section 364(c)(1) of the Bankruptcy
Code, allowed superpriority administrative expense claims in each of the Cases and any
Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP Obligations: (a)
except as set forth herein and subject to the Carve Out, with priority over any and all
administrative expense claims and unsecured claims against the Debtors or their estates in any of
the Cases and any Successor Cases, at any time existing or arising, of any kind or nature
whatsoever, including, without limitation, administrative expenses of the kinds specified in or
ordered pursuant to sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 506(c), 507(a), 507(b),
546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy Code, and any other provision of the

Bankruptcy Code, as provided under section 364(c)(1) of the Bankruptcy Code; and (b) which

22

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 23 of 58

shall at all times be senior to the rights of the Debtors and their estates, and any successor trustee
or other estate representative to the extent permitted by law.

8. No Obligation to Extend Credit. The DIP Agent and DIP Lenders shali
have no obligation to make any loan or advance under the DIP Documents, unless all of the
conditions precedent to the making of such extension of credit under the DIP Documents
(including, in the case Final Term Loans (as defined in the DIP Agreement), the entry of the
Final Order) and this Interim Order have been satisfied in full or waived by the DIP Agent
(acting at the direction of the DIP Lenders), in its sole discretion, and in accordance with the
terms of the DIP Agreement. In the event that the conditions precedent to the making of any
extension of credit under the DIP Documents and this Interim Order have not been satisfied, the
DIP Agent and the DIP Lenders may, in their sole and absolute discretion, continue to fund loans
or grant any other accommodation to or for the benefit of the Debtors and any such extensions of
credit or other accommodations shall constitute DIP Obligations.

9. Use of Proceeds of DIP Facility. From and after the Petition Date, the
Debtors shall use advances of credit under the DIP Facility, in accordance with the Budget (and,
in any event, consistent with the restaurant locations contemplated in the Budget), only for the
purposes specifically set forth in this Interim Order and the DIP Documents, and in compliance
with the terms and conditions in this Interim Order and the DIP Documents, unless otherwise
ordered by the Court. Immediately upon the Closing Date, the Debtors are authorized to draw
the Interim Term Loan (as defined in the DIP Agreement) under the DIP Facility.

Authorization to Use Cash Collateral

10. Authorization to Use Cash Collateral. Subject to the terms and conditions
of this Interim Order, the DIP Facility and the DIP Documents and in accordance with the

Budget, the Debtors are authorized to use Cash Collateral until the DIP Termination Date (as

23

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 24 of 58

defined herein); provided, however, that during the Remedies Notice Period (as defined herein)
the Debtors may use Cash Collateral solely to meet ordinary course payroll, payroll tax and sales
and use tax obligations and to pay expenses in accordance with the Budget and otherwise
necessary to avoid immediate and irreparable harm to the Debtors’ estates or as otherwise agreed
by the DIP Agent in its sole discretion (acting at the direction of Required Lenders). Nothing in
this Interim Order shall authorize the disposition of any assets of the Debtors or their estates
outside the ordinary course of business, or any Debtor’s use of any Cash Collateral or other
proceeds resulting therefrom, except as permitted in this Interim Order, the DIP Facility, the DIP
Documents, and in accordance with the Budget.

11. Adequate Protection Liens. Pursuant to sections 361, 363(e) and 364(d) of
the Bankruptcy Code, as adequate protection of the interests of the Prepetition Secured Parties in
the Prepetition Collateral against any Diminution in Value of such interests in the Prepetition
Collateral, the Debtors hereby grant to the Prepetition Agent, for the benefit of the Prepetition
Secured Parties, additional and replacement, continuing, valid, binding, enforceable and
automatically perfected postpetition security interests in and liens on the DIP Collateral (the
“Adequate Protection Liens”).

12. Priority of Adequate Protection Liens. The Adequate Protection Liens
shall be junior only to the Carve Out, the Permitted Prior Liens and the DIP Liens. Except as
provided herein, the Adequate Protection Liens shall not be made subject to or pari passu with
any lien or security interest heretofore or hereinafter granted in the Cases or any Successor
Cases, and shall be valid and enforceable against any trustee appointed in any of the Cases or any
Successor Cases, or upon the dismissal of any of the Cases or Successor Cases. The Adequate

Protection Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code.

24

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 25 of 58

Subject to entry of the Final Order, no lien or interest avoided and preserved for the benefit of
the estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to
the Prepetition Secured Party Liens or the Adequate Protection Liens.

13. Adequate Protection Superpriority Claims.

(a) Prepetition Superpriority Claim. As further adequate protection of
the interests of the Prepetition Secured Parties in the Prepetition Collateral against any
Diminution in Value of such interests in the Prepetition Collateral since the Petition Date, the
Prepetition Agent, on behalf of the Prepetition Secured Parties, is hereby granted as and to the
extent provided by section 507(b) of the Bankruptcy Code an allowed superpriority
administrative expense claim in each of the Cases and any Successor Cases (the “Prepetition
Superpriority Claim”); provided, that such superpriority claim shall be subject to the Carve Out
and shall not be payable from the proceeds of Avoidance Actions pending entry of the Final
Order.

14. Priority of the Adequate Protection Superpriority Claims. Except as set
forth herein, the Adequate Protection Superpriority Claim shall have priority over all
administrative expense claims and unsecured claims against the Debtors or their estates, now
existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,
administrative expenses of the kinds specified in or ordered pursuant to sections 105, 326, 328,
330, 331, 503(a), 503(b), 507(a), 506(c) (subject to entry of the Final Order), 507(b), 546(c),
546(d), 726, 1113 and 1114 of the Bankruptcy Code; provided, however, that the Adequate
Protection Superpriority Claim shall be junior to the Carve Out and the DIP Superpriority Claim.

15. Adequate Protection Fees and Expenses. The Debtors are authorized to

pay, without further order of the Court, the reasonable and documented fees and expenses (the

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 26 of 58

“Adequate Protection Fees”), whether incurred before or after the Petition Date, of the
Prepetition Agent and Prepetition Lenders, including, without limitation, the fees and expenses
of (i) Hunton Andrews Kurth LLP, (ii) Gellert Scali Busenkell & Brown, LLC, (iii) Grant
Thornton LLP, and (iv) Goldberg Kohn Ltd. The foregoing professionals shall not be required to
comply with the U.S. Trustee fee guidelines or obtain Court approval of their fees; provided,
however, any time that such professionals seek payment of fees and expenses from the Debtors,
each professional shall provide summary copies of its fee and expense statements or invoices
(which shall at least include summaries of tasks and list the rates and hours of each timekeeper,
but shall not be required to contain time entries and which may be redacted or modified to the
extent necessary to delete any information subject to attorney-client privilege, any information
constituting attorney work product, or any other confidential information, and the provision of
such invoices shall not constitute a waiver of the attorney-client privilege or of any benefits of
the attorney work product doctrine) to the U.S. Trustee and counsel for a Creditors’ Committee
(if appointed) contemporaneously with the delivery of such fee and expense statements to the
Debtors. Any objections raised by the Debtors, the U.S. Trustee or the Creditors’ Committee (if
appointed) with respect to such invoices within ten (10) days of the receipt thereof will be
subject to resolution by the Court. Pending such resolution, the undisputed portion of any such
invoice will be paid promptly by the Debtors. If no objection is raised within such ten (10) day
period, such invoice shall be paid promptly by the Debtors without further order of the Court.
No attorney or advisor to the Prepetition Agent shall be required to file an application seeking
compensation for services for reimbursement of expenses with the Court.

16. Additional Adequate Protection. As additional adequate protection

against any Diminution in Value of the Prepetition Secured Parties’ interests in the Prepetition

26

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 27 of 58

Coliateral (including Cash Collateral) and subject to the preservation of rights provided in
paragraph 43 herein, the Prepetition Secured Obligations shall continue to accrue interest (the
“Adequate Protection Interest”) at the applicable default rate set forth in the Prepetition Loan
Documents.

17. Adequate Protection Reservation. Nothing herein shall impair or modify
the application of section 507(b) of the Bankruptcy Code in the event that the adequate
protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for
any Diminution in Value of their respective interests in the Prepetition Collateral during the
Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate
protection provided herein shall not be deemed. a finding by the Court or an admission by the
Prepetition Secured Parties that the interests of the Prepetition Secured Parties are adequately
protected.

Provisions.Common to DIP Financing
and Use of Cash Collateral

18. Amendment of the DIP Documents. The DIP Documents may from time
to time be amended, modified or supplemented by the parties thereto without further order of the
Court if the amendment, modification or supplement is (a) non-material and (b) in accordance
with the DIP Documents, provided that notice (which may be provided through electronic mail
or facsimile) of any such amendment, modification or supplement shall be provided to counsel to
the Creditors’ Committee (if appointed) and the U.S. Trustee (collectively, the “Notice Parties”).
In the case of a material amendment, modification or supplement to the DIP Documents, the
Debtors shall provide notice (which may be provided through electronic mail or facsimile) to the
Notice Parties, and parties who have requested notice in the Cases or are affected by the

amendment, promptly upon the execution of such amendment, modification or supplement;

27

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 28 of 58

provided however, that approval of the Court (which may be sought within three (3) business
days, and, as to which timeframe no party shall be permitted to object) will be necessary to
effectuate any such amendment, modification or supplement; and provided further that such
amendment, modification or supplement shall be without prejudice to the right of any party in
interest to be heard.

19. | Budget Maintenance. The use of borrowings under the DIP Facility and
the use of Cash Collateral shall be in accordance with the Budget, subject in all respects to the
variances set forth in the DIP Agreement. The Budget shall depict, on a weekly basis, cash
receipts, operating disbursements, non-operating disbursements, restructuring costs,
restructuring professional fees, net cash flow and other items set forth therein, for the period
from the Closing Date through the Maturity Date (each as defined in the DIP Agreement) and
such initial Budget shall be approved by, and be in form and substance satisfactory to, the
“Required Lenders” (as used in this paragraph 19, as defined in the DIP Agreement) in their sole
discretion. The Budget may be updated, modified or supplemented by the Borrowers from time
to time upon the approval of the Required Lenders, and each such updated, modified or
supplemented budget shall be approved in writing by, and shall be in form and substance
satisfactory to, the Required Lenders in their sole discretion and no such updated, modified or
supplemented budget shall be effective until so approved and once so approved shall be deemed
the “Budget.” Each Budget delivered to the DIP Agent shall be accompanied by such supporting
documentation as reasonably requested by the DIP Agent and/or the Required Lenders. Each
Budget shall be prepared in good faith based upon assumptions which the Debtors believe to be

reasonable. A copy of any Budget (or updated Budget) shall be delivered to counsel for the

28

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 29 of 58

Creditors’ Committee (if appointed) and the U.S. Trustee after (or if) it has been approved by the
Required Lenders.

20. Budget Compliance. The Debtors shall at all times comply with the
Budget, subject to the variances set forth in the DIP Documents. The Debtors shall provide the
DIP Agent and the DIP Lenders all reports and other information as required in the DIP
Documents (subject to the grace periods provided therein), and upon such provision, as
additional adequate protection, the Debtors shall at the same time provide such reports and other
information to the Prepetition Secured Parties. The Debtors’ failure to comply with the Budget
(including the variances set forth in the DIP Documents) or to provide the reports and other
information required in the DIP Documents or this Interim Order shall constitute an Event of
Default (as defined herein), following the expiration of any applicable grace period set forth in
the DIP: Documents.

21. Modification of Automatic Stay. The automatic stay imposed under
section 362(a) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the
terms and provisions of this Interim Order, including, without limitation, to: (a) permit the
Debtors to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claim, and
Adequate Protection Superpriority Claim; (b) permit the Debtors to perform such acts as the DIP
Agent, DIP Lenders, or the Prepetition Agent each may reasonably request to assure the
perfection and priority of the liens granted herein; (c) permit the Debtors to incur all liabilities
and obligations to the DIP Agent, the DIP Lenders and the Prepetition Secured Parties under the
DIP Documents, the DIP Facility and this Interim Order; and (d) authorize the Debtors to pay,
and the DIP Agent, the DIP Lenders and the Prepetition Secured Parties to retain and apply,

payments made in accordance with the terms of this Interim Order.

29

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 30 of 58

22. Perfection of DIP Liens and Adequate Protection Liens. This Interim
Order shall be sufficient and conclusive evidence of the creation, validity, perfection, and
priority of all liens granted herein, including the DIP Liens and the Adequate Protection Liens,
without the necessity of filing or recording any financing statement, mortgage, notice, or other
instrument or document which may otherwise be required under the law or regulation of any
Jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into
any deposit account control agreement or recording any intellectual property security agreement)
to validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens or the
Adequate Protection Liens, or to entitle the DIP Agent, the DIP Lenders and the Prepetition
Secured Parties to the priorities granted herein. Notwithstanding the foregoing, the DIP Agent
and the Prepetition Agent each are authorized to file, as it in its sole discretion deems necessary
or advisable, such financing statements, security agreements, mortgages, notices of liens and
other similar documents to perfect in accordance with applicable non-bankruptcy law or to
otherwise evidence the DIP Liens and the Adequate Protection Liens, and all such financing
statements, mortgages, notices and other documents shall be deemed to have been filed or
recorded as of the Petition Date; provided, however, that no such filing or recordation shall be
necessary or required in order to create or perfect the DIP Liens or the Adequate Protection
Liens. The Debtors are authorized to execute and deliver promptly upon demand to the DIP
Agent and the Prepetition Agent all such financing statements, mortgages, notices and other
documents as the DIP Agent or the Prepetition Agent may reasonably request. The DIP Agent
and the Prepetition Agent, each in its discretion, may file a photocopy of this Interim Order as a
financing statement with any filing or recording office or with any registry of deeds or similar

office, in addition to or in lieu of such financing statements, notices of lien or similar

30

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 31 of 58

instruments. The Prepetition Agent shall serve as sub-collateral agent for the DIP Agent solely
for purposes of perfecting the DIP Agent’s liens on all DIP Collateral that, without giving effect
to the Bankruptcy Code and this Interim Order, is of a type such that perfection of a lien therein
may be accomplished only by possession or control by a secured party.

23. Application of Proceeds of Collateral. As a condition to the entry of the
DIP Documents, the extension of credit under the DIP Facility and the authorization to use Cash
Collateral, the Debtors have agreed that as of and commencing on the date of the Interim
Hearing, the Debtors shall apply all net proceeds of DIP Collateral, whether from ordinary
course collections, assets sales or liquidations, insurance recoveries, condemnations or otherwise,
that is sold in the ordinary course or liquidated as follows: first, as provided in the DIP
Agreement and the Interim Order; and second, after indefeasible repayment in full in cash of the
DIP Obligations (including provision for contingent obligations) and the termination of the DIP
Facility, to reduce the Prepetition Secured Obligations in accordance with the Prepetition Loan
Documents; provided, however, the DIP Agent may designate which proceeds from the
disposition of any DIP Collateral to apply first to the reduction of the DIP Obligations and
which, in its determination, to apply to the reduction of the Prepetition Secured Obligations. The
reduction of the Prepetition Secured Obligations is subject to the preservation of rights provided
in paragraph 43 herein.

24. Protections of Rights of DIP Agent, the DIP Lenders and the Prepetition
Secured Parties.

(a) Notwithstanding anything to the contrary contained in this Interim

Order, the DIP Agent and the DIP Lenders are hereby permitted to deem all collections and

payments deposited in any deposit account, lockbox, securities accounts, commodity accounts,

31

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 32 of 58

cash collateral accounts or any concentration account to be proceeds of DIP Collateral and no
such funds credited to any such account shall be subject to disgorgement or be deemed to be held
in trust by the DIP Agent or any DIP Lender for the benefit of any Prepetition Secured Party.

(b) The Debtors (and/or their legal and financial advisors in the case of
clauses (ii) through (iv) below) will, whether or not the DIP Obligations have been indefeasibly
paid in full in cash, (i) maintain books, records, and accounts to the extent and as required by the
DIP Documents, (ii) reasonably cooperate with, consult with, and provide to the DIP Agent and
the DIP Lenders and their advisors all such information and documents that any or all of the
Debtors are obligated (including upon reasonable request by any of the DIP Agent or the DIP
Lenders) to provide under the DIP Documents or the provisions of this Interim Order, (iii)
permit, in accordance with the DIP Agreement, consultants, advisors and other representatives
(including third party representatives) of the DIP Agent (and, to the extent provided in the DIP
Agreement, the DIP Lenders) to visit and inspect any of the Debtors’ respective properties, to
examine and make abstracts or copies from any of their respective books and records, to tour the
Debtors’ business premises and other properties, and to discuss, and provide advice with respect
to, their respective affairs, finances, properties, business operations, and accounts with their
respective officers, employees, independent public accountants and other professional advisors
(other than legal counsel) as and to the extent required by the DIP Documents, (iv) authorizes the
Debtors’ management and advisors to consult with the DIP Agent (and, to the extent provided in
the DIP Agreement, the DIP Lenders), and its respective consultants, advisors and other
representatives, on matters concerning the Debtors’ businesses, financial condition, operations
and assets, and (v) permit the DIP Agent to conduct, in its reasonable discretion and at the

Debtors’ reasonable cost and expense, field audits, collateral examinations, liquidation

32

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 33 of 58

valuations and inventory appraisals at reasonable times in respect of any or all of the DIP
Collateral.

(c) Subject to entry of the Final Order, no Debtor shall object to the
DIP Agent credit bidding up to the full amount of the applicable outstanding DIP Obligations,
including any accrued interest and expenses, in any sale of any DIP Collateral, and whether such
sale is effectuated through section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee
under section 725 of the Bankruptcy Code, or otherwise.

(d) Subject to entry of the Final Order, no Debtor shall object to any
Prepetition Secured Parties credit bidding up to the full amount of the applicable outstanding
Prepetition Secured Obligations, including any accrued interest and expenses, in any sale of any
DIP Collateral, and whether such sale is effectuated through section 363 or 1129 of the
Bankruptcy Code, by a Chapter 7 trustee under section 725 of the Bankruptcy Code, or
otherwise, subject in each case to the provision of consideration sufficient to indefeasibly pay in
full in cash the DIP Obligations and any Permitted Prior Liens that are subject to the credit bid
including, for the avoidance of doubt, the DIP Liens on the DIP Collateral.

25. Proceeds of Subsequent Financing. If the Debtors, any trustee, any
examiner with expanded powers, or any responsible officer subsequently appointed in these
Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code
sections 364(b), 364(c) or 364(d) in violation of the DIP Documents or this Interim Order at any
time prior to the indefeasible repayment in full of all DIP Obligations, including subsequent to
the confirmation of any plan with respect to any or all of the Debtors and the Debtors’ estates,
and such credit or debt is secured by any DIP Collateral, then all the cash proceeds derived from

such credit or debt shall immediately be turned over to the DIP Agent to be applied in

33

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 34 of 58

accordance with this Interim Order and the DIP Documents. Notwithstanding anything to the
contrary herein, and for the avoidance of doubt, it shall not be a violation of the DIP Documents
(subject to any debt incurrence limitations as may be set forth in the DIP Agreement) or this
Interim Order if the Debtors obtain credit or incur debt pursuant to sections 364(b), 364(c) or
364(d) of the Bankruptcy Code that expressly provides (i) for a provision for termination of the
Commitments (as defined in the DIP Agreement) and the indefeasible repayment in full in cash
of all of the DIP Obligations contemporaneously with the incurrence of such debt, (ii) for a full
release in favor of the DIP Agent and the other DIP Secured Parties and their respective affiliates
and (iii) that the initial drawing under such financing is actually used for the purposes described
in clause (i); provided, however, prior to the indefeasible repayment in full in cash of all of the
Prepetition Secured Obligations, no such credit or incurred debt shall be pari passu or senior to
the Prepetition Secured Party Liens.

26. Cash Collection. From and after the date of the entry of this Interim
Order, and subject to the terms of the DIP Documents, all collections and proceeds of any DIP
Collateral and all Cash Collateral that shall at any time come into the possession, custody, or
control of any Debtor, or to which any Debtor is now or shall become entitled at any time, shall
be (i) promptly deposited (and in any event within one (1) Business Day after receipt) into a
deposit account maintained with a depositary bank reasonably satisfactory to the DIP Agent and
(ii) to the extent that the Debtors maintain more than two (2) deposit accounts, swept, no later
than the second (2) Business Day after receipt thereof, into one or more concentration accounts
as identified in the DIP Agreement (collectively, the “Cash Collection Account”). Unless
otherwise agreed to in writing by the DIP Agent, the Debtors shall maintain no accounts except

those identified in the Cash Management Order [Docket No. e] (the “Cash Management Order”).

34

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 35 of 58

The Debtors and the financial institutions where the Debtors’ Cash Collection Accounts are
maintained (including those accounts identified in any Cash Management Order), are authorized
to remit, without offset or deduction, funds in such Cash Collection Accounts upon receipt of
any direction to that effect from the DIP Agent.

27. | Maintenance of DIP Collateral. Until the indefeasible payment in full of
all DIP Obligations and the termination of the DIP Lenders’ obligation to extend credit under the
DIP Facility, the Debtors shall: (a) insure the DIP Collateral as required under the DIP Facility;
and (b) maintain a cash management system acceptable to the DIP Agent in its sole discretion.

28. Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,
encumber or otherwise dispose of any portion of the DIP Collateral other than in the ordinary
course of business without the prior written consent of the DIP Agent and DIP Lenders (and no
‘such consent shall be implied, from any other action, inaction or acquiescence by the DIP Agent
or the DIP Lenders, or from any order of this Court), except as otherwise provided for in the DIP
Documents or otherwise ordered by the Court.

29. Collateral Use and Access Rights. Upon the occurrence of an Event of
Default and subject to the expiration of the Remedies Notice Period, the DIP Agent, the DIP
Lenders, and any agent or representative thereof (including any liquidator or other professional)
has, at no cost or expense to the DIP Agent, the DIP Lenders or any of their agents or
representatives, an irrevocable royalty free, rent free license and lease (which will be binding on
any successor or assignee of the DIP Collateral) to use, access, license and sublicense any and all
of the DIP Collateral to the extent necessary or reasonably required (as determined by the DIP
Agent in its discretion) for the collection of all accounts and receivables of the Debtors, the sale

or other disposition of inventory of the Debtors, the sale or other disposition of any other DIP

35

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 36 of 58

Collateral, in connection with any enforcement of its rights and remedies under the DIP
Documents or this Interim Order, including in order for the DIP Agent or the Debtors (or their
designees) to liquidate, dispose or sell (whether by public auction or private sale) the DIP
Collateral or to otherwise exercise all remedies against or realize upon or sell the DIP Collateral,
including pursuant to any Court approved sale process.

30. DIP Termination Date. On the applicable DIP Termination Date (as
defined herein), (a) all applicable DIP Obligations shall be immediately due and payable; (b) all
commitments to extend credit under the applicable DIP Facility will terminate; (c) all accrued,
unpaid Adequate Protection Interest and Adequate Protection Fees shall be immediately due and
payable; and (d) all authority to use Cash Collateral shall cease other than as permitted in
paragraph 10 during the Remedies Notice Period and paragraph 40 with respect to the Carve Out.
For the purposes of this Interim Order, the “DIP_Termination Date” shail mean the “Maturity
Date” as defined in the DIP Agreement.

31. Events of Default. The occurrence of any of the following events, unless
waived by the DIP Agent in writing and in accordance with the terms of the DIP Agreement,
shall constitute an event of default (collectively, the “Events of Default”): (a) the failure of the
Debtors to perform, in any respect, any of the terms, provisions, conditions, covenants, or
obligations under this Interim Order, or (b) the occurrence of an “Event of Default” under the
DIP Agreement.

32. Milestones. As a condition to the DIP Facility and the use of Cash
Collateral, the Debtors shall comply with the Required Milestones (as defined in, and set forth in
Section 6.20 of the DIP Agreement). The failure of the Debtors to comply with any of the

Required Milestones (as such may be amended, waived, modified or otherwise extended in

36

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 37 of 58

accordance with the DIP Agreement), if not amended, waived, modified or otherwise extended,
(a) shall constitute an Event of Default under the DIP Agreement, and hereunder, (b) subject to
the expiration of the Remedies Notice Period (as defined below), result in the automatic
termination of the Debtors’ authority to use Cash Collateral under this Interim Order, and (c)
permit the DIP Agent, subject to paragraphs 33 and 34, to exercise the rights and remedies
provided for in this Interim Order and the DIP Documents.
33. Rights and Remedies Upon Event of Default.

(a) Immediately upon the occurrence and during the continuation of an
Event of Default under the DIP Documents or this Interim Order, notwithstanding the provisions
of section 362 of the Bankruptcy Code, but subject to paragraph 34 of this Interim Order, without
any application, motion or notice to, hearing before, or order from the Court, but subject to the
terms of this Interim Order, the DIP Agent may declare (any such declaration shall be referred to
herein as a “Termination Declaration,”) (1) all DIP Obligations owing under the DIP Documents
to be immediately due and payable, (2) the termination, reduction or restriction of any further
commitment to extend credit to the Debtors to the extent any such commitment remains under
the DIP Facility, (3) termination of the DIP Facility and the DiP Documents as to any future
liability or obligation of the DIP Agent and the DIP Lenders, but without affecting any of the
DIP Liens or the DIP Obligations, (4) that the application of the Carve Out has occurred through
the delivery of the Carve Out Trigger Notice to the Borrowers; and (5) a termination, reduction
or restriction on the ability of the Debtors to use Cash Collateral (the date which is the earliest to
occur of any such date a Termination Declaration is delivered and the DIP Termination Date

shall be referred to herein as the “Termination Date”).

37

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 38 of 58

(b) If (i) the Debtors fail to pay, on a timely basis, the Adequate
Protection Fees, (ii) the Debtors do not obtain the consent of the Required Lenders with respect
to a Budget, as required by Paragraph 19 hereof or (iii) any Challenge to any part of the
Prepetition Secured Party Liens or Prepetition Secured Obligations is successful,
notwithstanding the provisions of section 362 of the Bankruptcy Code, without any application,
motion or notice to, hearing before, or order from the Court, but subject to the terms of this
Interim Order (including any applicable grace periods), the Prepetition Secured Parties may
withdraw their consent, subject to paragraph 29 herein, to the use of the Prepetition Collateral
(and Cash Collateral arising from the Prepetition Collateral) and seek termination of the Debtors’
right to use Prepetition Collateral for failure to provide adequate protection for use of the
Prepetition Collateral.

(c) Any Termination Declaration shall be given by electronic mail (or
other electronic means) to counsel to the Debtors, counsel to a Creditors’ Committee (if
appointed), and the U.S. Trustee. The automatic stay in the Cases otherwise applicable to the
DIP Agent and the DIP Lenders is hereby modified so that five (5) business days after the date a
Termination Declaration is delivered (the “Remedies Notice Period”), but subject to paragraph
34 hereof, the DIP Agent and the DIP Lenders shall be entitled to exercise their rights and
remedies in accordance with the DIP Documents and this Interim Order and shall be permitted to
satisfy the DIP Obligations, DIP Superpriority Claim and DIP Liens; provided, however, that in
the event the DIP Agent determines that there is an imminent threat of loss of DIP Collateral
following any Termination Declaration (such as in the case of perishable inventory) nothing in
this Interim Order shall impair the ability of, and the automatic stay is hereby modified to permit,

the DIP Agent and the DIP Lenders to take reasonable and immediate action to preserve the

38

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 39 of 58

value of such DIP Collateral. During the Remedies Notice Period, the Debtors and/or a
Creditors’ Committee (if appointed) shall be entitled to seek an emergency hearing within the
Remedies Notice Period with the Court, provided that as to the Debtors, the sole issue that may
be raised is whether an Event of Default has occurred and/or is continuing, and the Debtors
hereby waive their right to and shall not be entitled to seek relief, including, without limitation,
under Section 105 of the Bankruptcy Code, to the extent that such relief would in any way impair
or restrict the rights and remedies of the DIP Agent or the DIP Lenders. Unless the Court orders
otherwise, the automatic stay, as to the DIP Agent and the DIP Lenders, shall automatically be
terminated at the end of the Remedies Notice Period without further notice or order. Upon
expiration of the Remedies Notice Period, the DIP Agent and the DIP Lenders shall be permitted
to exercise all remedies set forth herein, in the DIP Documents and as otherwise available at law
without further order of or application or motion to the Court.
34. — Intercreditor Provisions.

(a) The DIP Agent shall have the exclusive right to take Enforcement
Action (as defined below) with respect to the DIP Collateral with notice to, but without any
consultation with or the consent of the Debtors or the Prepetition Secured Parties.. In connection
with any such Enforcement Action, the DIP Agent may enforce the provisions of the DIP
Documents and exercise remedies thereunder, all in such order and in such manner as it may
determine in the exercise of its sole discretion. Until the indefeasible payment in full in cash of
the DIP Obligations or unless the DIP Agent otherwise consents, the Prepetition Secured Parties
shall not exercise or seek to exercise any rights or remedies with respect to the DIP Collateral

(including taking any Enforcement Action).

39

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 40 of 58

(b) “Enforcement Action” means, with respect to the DIP Obligations
or the Prepetition Secured Obligations, the exercise of any rights and remedies with respect to
the DIP Collateral and/or Prepetition Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as applicable, the DIP
Documents, the Prepetition Loan Documents, or applicable law, including, without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable jurisdiction or under this
Interim Order.

35. Good Faith Under Section 363(m) and-364(e) of the Bankruptcy Code: No
Modification or Stay of this Interim Order. The DIP Agent, the DIP Lenders and the Prepetition
Secured Parties have acted in good faith in connection with this Interim Order and are entitled to
rely upon the protections granted herein and by sections 363(m) and 364(e) of the Bankruptcy
Code, as applicable. Based on the findings set forth in this Interim Order and the record made
during the Interim Hearing, and in accordance with sections 363(m) and 364(e) of the
Bankruptcy Code, as applicable, in the event any or all of the provisions of this Interim Order are
hereafter reversed, modified, amended or vacated by a subsequent order of this Court or any
other court, the DIP Agent, the DIP Lenders and the Prepetition Secured Parties are entitled to
the protections provided in sections 363(m) and 364(e) of the Bankruptcy Code, as applicable, to
the maximum extent set forth therein.

36. DIP and Other Expenses. The Debtors are authorized to pay as provided
in the DIP Documents, whether or not the transactions contemplated hereby are consummated,
all reasonable and documented prepetition and post-petition fees and expenses of the DIP Agent

and DIP Lenders in connection with the DIP Facility including attorneys’ fees, monitoring and

40

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 41 of 58

appraisal fees, financial advisory fees, fees and expenses of other consultants, and
indemnification and reimbursement of fees and expenses. Payment of all such fees and expenses
shall not be subject to allowance by the Court. Professionals for the DIP Agent and DIP Lenders
shall not be required to comply with the U.S. Trustee fee guidelines or to obtain Court approval
of their fees and expenses; however, any time that such professionals seek payment of fees and
expenses from the Debtors, each professional shall provide summary copies of its fee and
expense statements or invoices (which shall not be required to contain time entries and which
may be redacted or modified to the extent necessary to delete any information subject to the
attorney-client privilege, any information constituting attorney work product, or any other
confidential information, and the provision of such invoices shall not constitute a waiver of the
attorney-client privilege or of any benefits of the attorney work product doctrine) to the U.S.
Trustee and counsel for a Creditors’ Committee (if appointed) contemporaneously with the
delivery of such fee and expense statements to the Debtors. Any objections raised by the
Debtors, the U.S. Trustee or the Creditors’ Committee (if appointed) with respect to such
invoices within ten (10) days of the receipt thereof will be subject to resolution by the Court.
Pending such resolution, the undisputed portion of any such invoice will be paid promptly by the
Debtors. Notwithstanding the foregoing, the Debtors are authorized to pay on the Closing Date
all reasonable and documented fees, costs and out-of-pocket expenses of the DIP Agent and the
DIP Lenders incurred on or prior to such date without the need for any professional engaged by
the DIP Agent or the DIP Lenders to first deliver a copy of its invoice as provided for herein. No
attorney or advisor to the DIP Agent or any DIP Lenders shall be required to file an application

seeking compensation for services for reimbursement of expenses with the Court.

4]

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 42 of 58

37. Indemnification. Subject to entry of a Final Order, the Debtors shall
indemnify and hold harmless the DIP Agent, the DIP Lenders and the other DIP Secured Parties
in accordance with the terms and conditions of the DIP Documents.

38. Proofs of Claim. The DIP Agent, the DIP Lenders and the Prepetition
Secured Parties will not be required to file proofs of claim in any of the Cases or Successor
Cases in respect of any of the DIP Obligations or the Prepetition Secured Obligations.
Notwithstanding any order entered by the Court in relation to the establishment of a bar date in
any of the Cases or Successor Cases to the contrary, the Prepetition Agent on behalf of the
Prepetition Secured Parties, (i) is hereby authorized and entitled, in its sole discretion, but not
required, to file (and amend and/or supplement, as it sees fit) a single, master consolidated proof
of claim in respect of the applicable Prepetition Secured Obligations (including, without
limitation, in respect of all guarantees by the Debtors of such Prepetition Secured Obligations) in
Lead Case No. 19-11509 (__), which shall be deemed a valid proof of claim against each
Debtor in its Case or its Successor Case and (ii) shall not be required to file any agreements,
documents, or other instruments evidencing such Prepetition Secured Obligations with such
single, master consolidated proof of claim. Any proof of claim filed by the Prepetition Agent
shall be deemed to be in addition to and not in lieu of any other proof of claim that may be filed
by any of the Prepetition Secured Parties, respectively. Any order entered by the Court in
relation to the establishment of a bar date in any of the Cases or Successor Cases shall not apply
to any claim of the DIP Agent, the DIP Lenders and the Prepetition Secured Parties.

39. Rights of Access and Information. Without. limiting the rights of access
and information afforded the DIP Agent under the DIP Documents and this Interim Order, as

applicable, the Debtors shall be, and hereby are, required to afford representatives, agents and/or

42

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 43 of 58

employees of the DIP Agent (and, to the extent provided in the DIP Agreement, the DIP

Lenders) reasonable access to the Debtors’ premises and their books and records in accordance

with the DIP Documents and this Interim Order, and shall reasonably cooperate, consult with,

and provide to such persons all such information as may be reasonably requested. In addition,

the Debtors authorize their independent certified public accountants, financial advisors,

investment bankers and consultants, to cooperate, consult with, and provide to the DIP Agent

(and, to the extent provided in the DIP Agreement, the DIP Lenders) all such information as may .
be reasonably requested with respect to the business, results of operations and financial condition

of any of the Borrowers or Guarantor.

40. Carve Out.

(a) As used in this Interim Order, the “Carve Out” means, subject, in
each case, to application of any retainers that may be held by the applicable professionals,
without duplication: (i) the payment of all unpaid professional fees and disbursements incurred
by the Debtors and any statutory committees appointed in the Cases pursuant to sections 327 and
1103 of the Bankruptcy Code (the “Case Professionals”) at any time prior to the delivery of the
Carve Out Trigger Notice (as defined below) to the extent allowed by this Court (the “Allowed
Professional Fees”), but solely to the extent such professional fees and disbursements do not
exceed the amounts provided in the Budget in effect prior to the delivery of a Carve Out Trigger
Notice; (ii) after delivery of a notice by the DIP Agent to the Borrower that an Event of Default
has occurred and is continuing and the DIP Agent has delivered notice to the Debtors to the
effect that the application of the Carve Out has occurred (the “Carve Out Trigger Notice”), the
payment of allowed and unpaid professional fees and disbursements incurred by the Case

Professionals following the delivery of the Carve Out Trigger Notice in an aggregate amount not

43

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 44 of 58

in excess of (x) $250,000 plus (y) solely for the benefit of Configure Partners, LLC, an amount
equal to any M&A Transaction Fee allowed by the Court and payable to Configure Partners,
LLC, as a result of the closing of any Sale consented to by the DIP Agent, Prepetition Agent, and
Required Lenders ((x) and (y), together, the “Wind-Down Carve Out Amount”), plus (iii) the
payment of fees pursuant to 28 U.S.C. § 1930(a)(6) together with the statutory rate of interest,
which fees shall not be limited to amounts that may be set forth in the Budget. Notwithstanding
the foregoing, the Debtors shall be permitted to pay compensation and reimbursement of
expenses allowed and payable under sections 330 and 331 of the Bankruptcy Code or any other
order entered by the Court, but solely to the extent the same do not exceed the professional fees
and disbursements in the Budget in effect prior to the delivery of a Carve Out Trigger Notice, as
the same may be due and payable and otherwise allowed and payable by order of the Court, and
the same shall not reduce the Wind-Down Carve Out Amount. Further, prior to the delivery of a
Carve Out Trigger Notice, the Debtors are authorized to fund, on a weekly basis, a trust account
held by the Debtors’ counsel (the “Trust Account”) up to the amounts set forth in the Budget for
the sole purpose of paying the fees and expenses of the Case Professionals. To the extent that
the Trust Account is actually funded, the Carve Out shall be reduced by such funded amount.
The Carve Out shall not be deemed increased if actual fees of Case Professionals are higher in
fact than the amounts set forth in the Budget. Any amounts in the Trust Account after the
payment of all Allowed Professional Fees of Case Professionals shall be returned to the Debtors
and shall be treated as DIP Collateral.

(b) No Direct Obligation to Pay Professional Fees. The DIP Agent,
the DIP Lenders and the Prepetition Secured Parties shall not be responsible for the direct

payment or reimbursement of any fees or disbursements of any Case Professionals incurred in

44

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 45 of 58

connection with the Cases or any Successor Cases under any chapter of the Bankruptcy Code.
Nothing in this Interim Order or otherwise shall be construed to obligate the DIP Agent, the DIP
Lenders or the Prepetition Secured Parties, in any way to pay compensation to or to reimburse
expenses of any Case Professional, or to guarantee that the Debtors have sufficient funds to pay
such compensation or reimbursement.

41. Limitations on Use of DIP Proceeds, Cash Collateral and Carve Out. The
DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve Out
may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP
Agent’s or the DIP Lenders’ enforcement or realization upon any of the DIP Collateral; (b) using
or seeking to use Cash Collateral or selling or otherwise disposing of DIP Collateral without the
consent of the DIP Agent (acting at the direction of the DIP Lenders); (c) using or seeking to use
any insurance proceeds constituting DIP Collateral without the consent of the DIP Agent; (d)
incurring Indebtedness (as defined in the DIP Agreement) without the prior consent of the DIP
Agent, the DIP Lenders and the Prepetition Secured Parties, except to the extent permitted under
the DIP Agreement or this Interim Order; (e) seeking to amend or modify any of the rights
granted to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties under this Interim
Order, the DIP Documents, or the Prepetition Loan Documents, including seeking to use Cash
Collateral and/or DIP Collateral on a contested basis; (f) objecting to or challenging in any way
the DIP Liens, DIP Obligations, Adequate Protection Liens, Adequate Protection Superpriority
Claim, Prepetition Secured Party Liens, Prepetition Secured Obligations, DIP Collateral
(including Cash Collateral) or, as the case may be, Prepetition Collateral (including Cash
Collateral), or any other claims or liens, held by or on behalf of any of the DIP Agent, the other

DIP Secured Parties, or the Prepetition Secured Parties, respectively; (g) asserting, commencing

45

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 46 of 58

or prosecuting any claims or causes of action whatsoever, including, without limitation, any
actions under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to
recover or disgorge payments, against any of the DIP Agent, the DIP Lenders, the Prepetition
Secured Parties, or any of their respective affiliates, agents, attorneys, advisors, professionals,
officers, directors and employees; (h) litigating, objecting to, challenging, or contesting in any
manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or
enforceability of any of the DIP Obligations, the DIP Liens, the Adequate Protection Liens, the
Adequate Protection Superpriority Claims, the Prepetition Secured Party Liens, Prepetition
Secured Obligations or any other rights or interests of any of the DIP Agent, the DIP Lenders or
the Prepetition Secured Parties; or (i) seeking to subordinate, recharacterize, disallow or avoid

the DIP Obligations or the Prepetition Secured Obligations; provided, however, that the Carve

 

Out and such collateral proceeds and loans under the DIP Documents may be used for allowed
fees and expenses, in an amount not to exceed $25,000 in the aggregate, incurred solely by a
Creditors’ Committee (if appointed), in investigating (but not prosecuting or challenging) the
validity, enforceability, perfection, priority or extent of the Prepetition Secured Party Liens or
Prepetition Secured Obligations within sixty (60) days following the selection of counsel to the
Creditors’ Committee (if any) (the “Limited Amount”).

42. | Payment of Compensation. Nothing herein shall be construed as a consent
to the allowance of any professional fees or expenses of any Professional Person or shall affect
the right of the DIP Agent or the DIP Lenders to object to the allowance and payment of such

fees and expenses.

46

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 47 of 58

43. Effect of Stipulations on Third Parties.

(a) Generally. The admissions, stipulations, agreements, releases, and
waivers set forth in this Interim Order (collectively, the “Prepetition Lien and Claim Matters’’)
are and shall be binding on the Debtors, any subsequent trustee, responsible person, examiner
with expanded powers, any other estate representative, and all creditors and parties in interest
and all of their successors in interest and assigns, including, without limitation, a Creditors’
Committee (if any) and any other official committee that may be appointed in these Cases,
unless, and solely to the extent that, a party in interest with standing and requisite authority
(other than the Debtors, as to which any Challenge (as defined below) is irrevocably waived and
relinquished) (i) has timely filed the appropriate pleadings, and timely commenced the
appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,
without limitation, as required pursuant to Part VII of the Bankruptcy Rules challenging the
validity, priority, perfection, extent or enforceability of the Prepetition Secured Party Liens,
Prepetition Secured Obligations or any other Prepetition Lien and Claim Matters, or asserting or
prosecuting any claims, counterclaims, causes of action, objections, contests or defenses against
the Prepetition Secured Parties (each such proceeding or appropriate pleading commencing a
proceeding or other contested matter, a “Challenge’”) by no later than (x) with respect to the
Creditors’ Committee (if appointed), sixty (60) calendar days after the selection of counsel to the
Creditors’ Committee, or (y) with respect to other parties in interest with requisite standing other
than the Debtors or the Creditors’ Committee, seventy-five (75) days after the Petition Date (the
“Challenge Deadline”), as such applicable date may be extended in writing from time to time in
the sole discretion of the Prepetition Secured Parties, or by this Court for good cause shown

pursuant to an application filed by a party in interest prior to the expiration of the Challenge

47

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 48 of 58

Deadline, and (ii) this Court enters judgment in favor of the plaintiff or movant in any such
timely and properly commenced Challenge proceeding and any such judgment has become a
final judgment that is not subject to any further review or appeal. Notwithstanding the
foregoing, if a chapter 7 or 11 trustee is appointed prior to the expiration of the Challenge
Deadline, he or she shall have until the later of the expiration of the Challenge Deadline or 10
days after the date of appointment to assert a Challenge, subject to extension by the Court for
cause; and (b) that if the Creditors’ Committee has asserted a Challenge prior to the Challenge
Deadline, the Chapter 7 or 11 trustee will stand in the shoes of the Creditors’ Committee in such
Challenge.

(b) Binding Effect. To the extent no Challenge is timely and properly
commenced by the Challenge Deadline, then, without further notice, motion, or application to,
order of, or hearing before, this Court and without the need or requirement to file any proof of
claim, (i) the Prepetition Secured Obligations shall constitute allowed claims, not subject to any
Challenge (whether characterized as a counterclaim, setoff, subordination, recharacterization,
defense, avoidance, contest, attack, objection, recoupment, reclassification, reduction,
disallowance, recovery, disgorgement, attachment, “claim” (as defined by section 101(5) of the
Bankruptcy Code), impairment, subordination (whether equitable, contractual or otherwise), or
other Challenge of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law)
and (ii) the stipulations, agreements, releases, and waivers with respect to Prepetition Secured
Party Liens, the Prepetition Secured Obligations, the Prepetition Secured Parties and any other
Prepetition Lien and Claim Matters shall, pursuant to this Interim Order, become binding,
conclusive, and final on any person, entity, or party in interest in the Cases, and their successors

and assigns, and in any Successor Case for all purposes and shall not be subject to challenge or

48

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 49 of 58

objection by any party in interest, including, without limitation, a trustee, responsible individual,
examiner with expanded powers, or other representative of the Debtors’ estates.
Notwithstanding anything to the contrary herein, if any such proceeding or Challenge is properly
and timely commenced, the Prepetition Lien and Claim Matters shall nonetheless remain binding
on all other parties in interest and preclusive as provided in subparagraph (a) above except to the
extent that any of such Prepetition Lien and Claim Matters is specifically and expressly the
subject of a timely and properly filed Challenge, which Challenge is successful as set forth in a
final judgment, and any Challenge not brought in such proceeding or Challenge shall be forever
barred; provided that if and to the extent any Challenges to any Prepetition Lien and Claim
Matters are withdrawn, denied or overruled by a final non-appealable order, such Prepetition
Lien and Claim Matters also shall be binding on the Debtors’ estates and all parties in interest.

44. No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any third party, creditor, equity holder
or any direct, indirect, or incidental beneficiary.

45. Section 506(c) Claims. Subject to entry of a Final Order, no costs or
expenses of administration which have been or may be incurred in the Cases at any time shall be
charged against the DIP Agent, DIP Lenders or the Prepetiticen Secured Parties, or any of their
respective claims, the DIP Collateral, or the Prepetition Collateral pursuant to sections 105 or
506(c) of the Bankruptcy Code, or otherwise, without the prior written consent, as applicable, of
the DIP Agent, DIP Lenders or Prepetition Secured Parties, as applicable, and no such consent
shall be implied from any other action, inaction, or acquiescence by any such agents or lenders.

46. No Marshaling/Applications of Proceeds. Subject to entry of a Final

Order, the DIP Agent, DIP Lenders, and Prepetition Secured Parties shall not be subject to the

49

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 50 of 58

equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP
Collateral or the Prepetition Collateral, as the case may be, and proceeds shall be received and
applied pursuant to this Interim Order and the DIP Documents notwithstanding any other
agreement or provision to the contrary.

47. Section 552(b). Subject to entry of a Final Order, the DIP Agent, the DIP
Lenders and the Prepetition Secured Parties shall each be entitled to all of the rights and benefits
of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under section
552(b) of the Bankruptcy Code shall not apply to the DIP Agent, the DIP Lenders or the
Prepetition Secured Parties, with respect to proceeds, product, offspring or profits of any of the
Prepetition Collateral.

48. Access to DIP Collateral. Notwithstanding anything contained herein to
the contrary and without limiting any other rights or remedies of the DIP Agent, exercisable on
behalf of the DIP Lenders, contained in this Interim Order, the DIP Documents or otherwise
available at law or in equity, and subject to the terms of the DIP Documents and this Interim
Order, upon written notice to the landlord of any leased premises that an Event of Default or the
Termination Date has occurred and is continuing and subject to the expiration of the Remedies
Notice Period (except in respect of an imminent threat of loss of DIP Collateral (such as in the
case of perishable inventory)), the DIP Agent may, subject to the applicable notice provisions, if
any, in this Interim Order and any separate applicable agreement by and between such landlord
and the DIP Agent, enter upon any leased premises of the Debtors or any other party for the
purpose of exercising any remedy with respect to DIP Collateral located thereon and shall be
entitled to all of the Debtors’ rights and privileges as lessee under such lease without interference

from the landlords thereunder, provided, however, that the DIP Agent may only enter onto any

50

 

 
 

Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 51 of 58

leased premises of any Debtor after an Event of Default in accordance with (i) a separate written
agreement by and between the DIP Agent and any applicable landlords, (ii) non-bankruptcy law,
or (iii) a further order of this Court after notice and a hearing, and provided further that nothing
herein shall relieve the Debtors of their obligations under section 365(d)(3) of the Bankruptcy
Code. Nothing herein shall require the DIP Agent to assume any lease as a condition to the
rights afforded in this paragraph.

49. Limits on Lender Liability. Subject to entry of a Final Order, nothing in
this Interim Order, any of the DIP Documents, or any other documents related thereto shall in
any way be construed or interpreted to impose or allow the imposition upon the DIP Agent, the
DIP Lenders or the Prepetition Secured Parties of any liability for any claims arising from any
activities by the Debtors in the operation of their businesses or in connection with the
administration of these Cases. The DIP Agent and the DIP Lenders shall not, solely by reason of
having made loans under the DIP Facility be deemed in control of the operations of the Debtors
or to be acting as a “responsible person” or “owner or operator” with respect to the operation or
management of the Debtors (as such terms, or any similar terms, are used in the United States
Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et
seq., as-amended, or any similar federal or state statute). Nothing in this Interim Order or the
DIP Documents, shall in any way be construed or interpreted to impose or allow the imposition
upon the DIP Agent, the DIP Lenders or the Prepetition Secured Parties of any liability for any
claims arising from the prepetition or postpetition activities of any of the Debtors.

50. Agent Consent. In any instance in this Interim Order where the Prepetition
Agent is indicated as having given its consent, agreement, or authorization (to the extent such

consent, agreement, or authorization is required), the Prepetition Agent shall be deemed to have

51

 

 
 

Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 52 of 58

given its consent, agreement, or authorization at the instruction of the Required Lenders (as
defined in the Prepetition Credit Agreement) and the Required Lenders shall be deemed to have
given such instruction to the Prepetition Agent. Nothing in this Interim Order shall be construed
to limit or affect the Prepetition Agent’s right to request instructions from the Required Lenders
in accordance with the Prepetition Loan Documents.

51. Insurance Proceeds and Policies. Upon entry of this Interim Order and to
the fullest extent provided by applicable law, the DIP Agent (on behalf of the DIP Lenders) shall
be, and shall be deemed to be, without any further action or notice, named as additional insured
and lender’s loss payee on each insurance policy maintained by the Debtors that in any way
relates to the DIP Collateral.

52. Joint and Several Liability. Nothing in this Interim Order shall be
construed to constitute a substantive consolidation of any of the Debtors’ estates, it being
understood, however, that the Borrowers and Guarantor shall be jointly and severally liable for
the obligations hereunder and all DIP Obligations in accordance with the terms hereof and of the
DIP Facility and the DIP Documents.

53. No Superior Rights of Reclamation or Return of Goods. The rights of a
seller to reclaim or return goods are not Permitted Prior Liens and in no event shall any alleged
right of reclamation or return (whether asserted under section 546(c) of the Bankruptcy Code or
otherwise) be deemed to have priority over the Prepetition Secured Party Liens or the DIP Liens.
The Debtors shall not, without the prior consent of the DIP Agent, return goods pursuant to
section 546(h) of the Bankruptcy Code.

54. Rights Preserved. Notwithstanding anything herein to the contrary, the

entry of this Interim Order is without prejudice to, and does not constitute a waiver of, expressly

52

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 53 of 58

or implicitly: (a) the DIP Agent’s, the DIP Lenders’ and the Prepetition Secured Parties’ right to
seek any other or supplemental relief in respect of the Debtors; (b) any of the rights of any of the
DIP Agent, the DIP Lenders and/or the Prepetition Secured Parties under the Bankruptcy Code
or under non-bankruptcy law, including, without limitation, the right to (i) request modification
of the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the
Cases or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or
appointment of a Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject
to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (c) any
other rights, claims or privileges (whether legal, equitable or otherwise) of any of the DIP Agent,
the DIP Lenders or the Prepetition Secured Parties. Notwithstanding anything herein to the
contrary, the entry of this Interim Order is without prejudice to, and does not constitute a waiver
of, expressly or implicitly, the Debtors’, a Creditors’ Committee’s (if appointed) or any party in
interest’s right to oppose any of the relief requested in accordance with the immediately
preceding sentence except as expressly set forth in this Interim Order. Entry of this Interim
Order is without prejudice to any and all rights of any party in interest with respect to the terms
and approval of the Final Order and any other position which any party in interest deems
appropriate to raise in the Cases.

55. | No Waiver by Failure to Seek Relief. The failure of the DIP Agent, the
DIP Lenders or the Prepetition Secured Parties’ to seek relief or otherwise exercise their rights
and remedies under this Interim Order, the DIP Documents, or applicable law, as the case may
be, shall not constitute a waiver of any of the rights hereunder, thereunder, or otherwise of the

DIP Agent, DIP Lenders, the Prepetition Secured Parties, the Creditors’ Committee (if

appointed) or any party in interest.

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 54 of 58

56. Binding Effect of Interim Order. Immediately upon execution by this
Court, the terms and provisions of this Interim Order shall become valid and binding upon and
inure to the benefit of the Debtors, DIP Agent, DIP Lenders, Prepetition Secured Parties, all
other creditors of any of the Debtors, any Creditors’ Committee (or any other court appointed
committee) appointed in the Cases, and all other parties-in-interest and their respective
successors and assigns, including any trustee or other fiduciary hereafter appointed in any of the
Cases, any Successor Cases, or upon dismissal of any Case or Successor Case.

57. No Modification of Interim Order. Until and uniess the DIP Obligations
have been indefeasibly paid in full in cash (such payment being without prejudice to any terms or
provisions contained in the DIP Facility which survive such discharge by their terms), and all
commitments to extend credit under the DIP Facility have been terminated, the Debtors
irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly: (a)
without the prior written consent of the DIP Agent and DIP Lenders, (i) any modification, stay,
vacatur or amendment to this Interim Order; or (ii) a priority claim for any administrative
expense or unsecured claim against the Debtors (now existing or hereafter arising of any kind or
nature whatsoever, including, without limitation any administrative expense of the kind specified
in sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or
Successor Cases, equal or superior to the DIP Superpriority Claim, other than the Carve Out; (b)
without the prior written consent of the DIP Agent and DIP Lenders, any order allowing use of
Cash Collateral (other than as permitted during the Remedies Notice Period) resulting from DIP
Collateral or Prepetition Collateral; (c) without the prior written consent of the DIP Agent and
DIP Lenders, any lien on any of the DIP Collateral with priority equal or superior to the DIP

Liens, except as specifically provided in the DIP Documents or this Interim Order; or (d) without

54

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 55 of 58

the prior written consent of the Prepetition Agent and Prepetition Lenders, (i) any lien on any of
the DIP Collateral with priority equal or superior to the Prepetition Secured Party Liens or
Adequate Protection Liens, (ii) a priority claim for any administrative expense or unsecured
claim against the Debtors (now existing or hereafter arising of any kind or nature whatsoever,
including, without limitation any administrative expense of the kind specified in sections 503(b),
506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or Successor Cases, equal
or superior to the Adequate Protection Claim, or (iii) modify any other adequate protection
granted hereunder. The Debtors irrevocably waive any right to seek any amendment,
modification or extension of this Interim Order without the prior written consent, as provided in
the foregoing, of the DIP Agent, and no such consent shall be implied by any other action,
inaction or acquiescence of the DIP Agent.

58. Interim Order Controls. In the event of any inconsistency between the
terms and conditions of the DIP Documents and of this Interim Order, the provisions of this
Interim Order shall govern and control.

59. Discharge. Subject to entry of the Final Order, the DIP Obligations and
the obligations of the Debtors with respect to the adequate protection provided herein shall not
be discharged by the entry of an order confirming any plan of reorganization in any of the Cases,
notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such
obligations have been indefeasibly paid in full in cash, on or before the effective date of such
confirmed plan of reorganization, or the DIP Agent or the Prepetition Agent, as applicable, has
otherwise agreed in writing. None of the Debtors shall propose or support any plan of

reorganization or sale of all or substantially all of the Debtors’ assets, or order confirming such

plan or approving such sale, that is not conditioned upon the indefeasible payment of the DIP

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 56 of 58

Obligations in full in cash within a commercially reasonable period of time (and in no event later
than the effective date of such plan of reorganization or sale) (a “Prohibited Plan or Sale’)
without the written consent of the DIP Agent and the DIP Lenders. For the avoidance of doubt,
the Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of an order with
respect thereto, shall constitute an Event of Default hereunder and under the DIP Documents.

60. Survival. The provisions of this Interim Order and any actions taken
pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan
of reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7
of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant
to which this Court abstains from hearing any of the Cases or Successor Cases. The terms and
provisions of this Interim Order, including the claims, liens, security interests and other
protections granted to the DIP Agent, DIP Lenders and Prepetition Secured Parties granted
pursuant to. this Interim Order and/or the DIP Documents, notwithstanding the entry of any such
order, shall continue in the Cases, in any Successor Cases, or following dismissal of the Cases or
any Successor Cases, and shall maintain their priority as provided by this Interim Order until all
the DIP Obligations, pursuant to the DIP Documents and this Interim Order, have been
indefeasibly paid in full in cash (such payment being without prejudice to any terms or
provisions contained in the DIP Facility which survive such discharge by their terms), and all
commitments to extend credit under the DIP Facility are terminated. The terms and provisions
concerning the indemnification of the DIP Agent, the other DIP Secured Parties and the
Prepetition Secured Parties shall continue in the Cases, in any Successor Cases, following

dismissal of the Cases or any Successor Cases, following termination of the DIP Documents

and/or the indefeasible repayment of the DIP Obligations. In addition, the terms and provisions

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 57 of 58

of this Interim Order shall continue in full force and effect for the benefit of the Prepetition
Secured Parties notwithstanding the repayment in full of or termination of the DIP Obligations.
61. Final Hearing. The Final Hearing to consider entry of the Final Order and
final, approval of the DIP Facility is scheduled for August Tt, 2019, at 5+ mpm. (EST)
before the Honorable John t Doge 7, United States Bankruptcy Judge, in Courtroom a ,
of loot, at the United States Bankruptcy Court for the District of Delaware. Within two (2)
business days hereof, the Debtors shall serve, by United States mail, first-class postage prepaid,
notice of the entry of this Interim Order and of the Final Hearing (the “Final Hearing Notice”),
together with copies of this Interim Order and the DIP Motion, on: (a) the parties having been
given notice of the Interim Hearing; (b) any party which has filed prior to such date a request for
notices with this Court; (c) counsel for a Creditors’ Committee (if appointed); (d) the Securities
and Exchange Commission; and (e) the Internal Revenue Service: The Final Hearing Notice
shall state that any party in interest objecting to the entry of the proposed Final Order shall file
written objections with the Clerk of the Court no later than on J u | 1 3 | » 2019, at 4:00
p.m. (EST), which objections shall be served so as to be received on or before such date by: (i)
counsel to the Debtors, Klehr Harrison Harvey Branzburg LLP, 919 North Market Street, Suite
1000, Wilmington, Delaware 19801, Attn: Domenic E. Pacitti (dpacitti@klehr.com) and
Michael W. Yurkewicz (myurkewicz@klehr.com); (ii) counsel to the DIP Agent, Hunton
Andrews Kurth LLP, 951 East Byrd Street, Richmond, Virginia 23219, Attn: Tyler P. Brown
(tpbrown@huntonak.com) and Justin F. Paget (jpaget@huntonak.com); (iii) Delaware counsel to
the DIP Agent, Gellert Scali Busenkell & Brown, LLC, 1201 N. Orange Street, Suite 300,
Wilmington, DE 19801, Attn: Michael Busenkell (mbusenkell@gsbblaw.com) (iv) counsel to

NXT, Goldberg Kohn, Ltd., 55 East Monroe, Suite 3300, Chicago, Illinois 60603, Attn: Randall

57

 

 
Case 19-11509-JTD Doc43_ Filed 07/09/19 Page 58 of 58

Klein (Randall.klein@goldbergkohn.com) and Prisca Kim (Prisca.kim@goldbergkohn.com); and
(v) counsel to the Office of the United States Trustee, 844 King Street, Suite 2207, LockBox 35,
Wilmington, Delaware 19801, Attn: Linda Richenderfer (linda.richenderfer@usdoj.gov); and
(iv) counsel to a Creditors’ Committee (if appointed).

62. Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall
constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall
take effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution
thereof.

63. Retention of Jurisdiction. The Court has and will retain jurisdiction to
enforce the terms of, any and all matters arising from or related to the DIP Facility, and/or this

Interim Order.

SO ORDERED by the Court this 4 day of July, 2019.

Th A pany

py STATES BANKRUPTCY Jt(GGE

58

 
